Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 1 of 7
Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 2 of 7
Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 3 of 7
Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 4 of 7
Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 5 of 7
Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 6 of 7
Case 20-71658-sms   Doc 11   Filed 12/04/20 Entered 12/04/20 08:49:40   Desc Main
                             Document     Page 7 of 7
